NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MICHAEL ZINOVOY,                          )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-1728
                                          )
DEBORAH ZINOVOY,                          )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for
Hillsborough County; Wesley D. Tibbals,
Judge.

Richard C. Reinhart, Bradenton, for
Appellant.

Ronald J. Russo, Tampa, for Appellee.



PER CURIAM.

             Affirmed.



BLACK and SALARIO, JJ., and SLOAN, JAMES D., ASSOCIATE JUDGE, Concur.